Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 20 May 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Washington May 20th 1804

I sieze the earliest opportunity of answering your very kind letter of the 9th which I did not recieve untill friday evening owing to a of violent Storm of Thunder and Lightning and the heaviest Rain ever Known in this part of the Country by which the roads have been so much injured that the Mail was delayed one day I never witness any thing like it Mrs. Hellen who continues in a very weak state was so entirely overcome that she had repeated faintings which she did not recover for two days She is still confined to her room and John Hellen is confined to his bed with a bad fever he is however much better to day
Mr. Hellen begins to be convinced that this situation is unhealthy I have not found it so for I never was so well in my life I understand he is about Mr.  Stodarts place in George Town they have not yet come to a final agreement
George is very angry with you he says you are very naughty to go away and leave him he does teaze me so when I write I scarcely know what I am doing he is now standing at the table sometimes repeating his fable taking my pens to write to you and crying because he dont have a letter as well as me he is very well John has got over his weaning entirely and grows quite fat again I wish I could get over it as well but I find it much more difficult than I did last time  I believe my journey did more for me than any thing else can do
Adieu my best and most loved friend I have written you so fully upon part of your last letter that I will only say I am ready to do any thing you please for the future remember me affectionately to your father Mother and Brother tell Mrs. Adams I have no news to write that I never go out of course see no company and that I thought as you heard from  and the children so frequently my writing would only have been tedious and uninteresting I shall however address my next to her
Some complain of time passing too fast I now think He it has leaden wings I live upon the anticipation of our meeting and yet hope that something will arise to induce you to shorten the period of your absence that we may at least enjoy a few weeks before Congress takes you from me Adieu once more and remember that there is no being in existence who loves you half so tenderly as your / Affectionate Wife
L. C. Adams